I concur. Regardless of the fact that the pleading may not show that the taking of the small strip of condemnee's land had any effect on the loss of business and hence any causal contribution in lessening the value of the remaining strip because of that taking (the loss in value of the remainder being due to a loss of business due to a removal of the road which would have been the same had the new road never run over any of the condemnee's property), still I think the question as to whether the condemnees have a right to such ingress and egress from the old road on the part of the public as would preserve their business should be squarely answered. It will save future litigation. The respondents seek damages, not for any physical detriment to their property because of a change in grade with a consequent loss of value for the purposes for which suited, but damages due to a decrease in value for the purposes of soliciting and catering to the public, the opportunity for which has been greatly *Page 469 
lessened by the removal of the road. I am in accord with the principle laid down in the opinion to the effect that abutting owners have no rights in the convenient accessability of the public to their place, the loss of which would mean loss of business. Any losses resulting from unreasonably cutting off their own access to their property or unreasonably interfering with their light and air given by reason of their abutting on a public highway are compensable. But not the loss of flow of traffic from the street into their place of business. The law does not give them a vested right in the business which travel along a public highway may have afforded them.